Title: From John Adams to Samuel Adams, 10 September 1783
From: Adams, John
To: Adams, Samuel


          My dear Friend,
            Paris Sept. 10th. 1783.
          We were very happy to have the definitive Treaty signed, altho’ We could obtain no Improvement Amendment or Alteration. The English had got so bewitched again, & began to appear to obtain such strange hopes, from the proceedings of the Army & the difference of Sentiments between Congress & some of the States, & discovered such an Inclination to sign with France & Spain without Us, that We were glad to get the Ratifications of the Provisional Treaty exchanged, & then to sign it over again for a definitive Treaty. We could do no better and were afraid of doing worse.— We have just recd. a fresh Authority to treat of Commerce with Britain. We may possibly go over to London in October for three or four Weeks, & hope to succeed tolerably, altho’ some very improper Characters have an Influence with the present Ministry. It remains to form Treaties with the two Empires, with Denmark, Portugal, Sardinia & Naples, as well as all the Barbary Powers. These things should all be done as soon as may be conveniently. If Congress should think fit to send Ministers to all or any of these, very well— But it does not appear to be necessary, & therefore they may think, in order to save Expence of sending Powers to one, or more, or all of their present Ministers in Europe.— I think if they send such Powers at all, they ought to send them to all, at least to those who are obliged to act together in Paris or London in the Commercial Negotiation with G. Britain.
          Mr. Dana will soon be with you, & it is of great Importance you should send him forthwith to Congress. He can give great light in our foreign Affairs. I recd. & answered your Letters by the Viscount and Marquiss & have written you since several times, but have no Letter from you since that time.
          You are happy with your Family, to whom please to present my Respects— Alass when shall I be so with mine. I had rather for my own personal Enjoyment be a select Man of Braintree, than Ambassador at any Court in Europe.
          Mr. Jay has, I confess, disappointed me much—for altho’ I always thought him a consciencious Man, I did not expect from him so much Wisdom, Intrepidity, Perseverance and Disinterestedness, as I have found in him
          Mr. Laurens has been little with Us. He is expected here daily, in his way to his Brother, in the South of France, whose precarious state will I believe detain Mr. Laurens in Europe another Winter.
          With great Regard, my dear Sir, your / Friend & Servant.
        